DETAILED ACTION
Claims 11-31 are pending. Claims dated 04/13/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the interpretation to the claims under 35 U.S.C. § 112(f):
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. The Applicant is directed to the three-prong test, and as explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The claim limitations “a detection unit” in at least claim 11, “a specifying unit” in at least claim 11, “a 
determining unit” in at least claim 11, “a measurement unit” in at least claim 12, “an acquisition unit” in 
at least claim 13, “a reception unit” in at least claim 16, and “a prediction unit” in at least claim 21 meet 
all prongs of the three-prong test.
Applicant argues, “[t]he functions and processes of the claimed the "detection unit", the "specifying unit", the "determining unit", the "measurement unit", the "acquisition unit", the "reception unit" and the "prediction unit" are described in the specification at least in paragraphs [0036], [0040] - [0046] and [0050] - [0055], and are illustrated in Figs. 5 and 7, as is understood by PHOSITAs. The instant application therefore 12 discloses suitable hardware and software components.” (pp.12-13 of remarks).
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998); MPEP 2181.
In pp.12-13 of remarks, Applicant resorts to portions of Applicant’s own specification and figures to disclose the structure and processes of the claimed elements interpreted under 35 U.S.C. 112(f). These claim terms are not understood by PHOSITAs without resorting to Applicant’s own specification, and in the claims, the generic placeholder for these claim terms is not modified by sufficient structure, material, or acts for performing the claimed function (meeting prong C of the three-prong test). For at least these reasons, the Examiner maintains the interpretation(s) under 35 U.S.C. § 112(f) that was applied in the Non-Final Rejection dated 01/13/2022. 
Independent claim 31, does not meet the three-prong test by reciting sufficient structure for the above claimed elements (“a processor” in line 2 of claim 31). A suggestion by the Examiner would be for the Applicant to amend claims 11-30 to recite the structure of “a processor” for the above claim elements to avoid being interpreted under 35 U.S.C. § 112(f).



Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments filed 04/13/2022 with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 19-20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 19 and 20, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically “[…] the status information indicates that the other air vehicle is deviating from the second flight plan, the specifying unit specifies a third type to which the other vehicle belongs if the other air vehicle is under the predetermined management but flies deviating from the flight plan, when the third type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, regardless of the second flight plan, and when the third type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle, regardless of the priority level.”
Regarding claim 26, claim 26 is also potentially allowable as it is dependent on potentially allowable claim 19 and would contain all the limitations/features of claim 19.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detection unit” in at least claim 11 
“a specifying unit” in at least claim 11 
“a determining unit” in at least claim 11 
“a measurement unit” in at least claim 12
“an acquisition unit” in at least claim 13
“a reception unit” in at least claim 16
“a prediction unit” in at least claim 21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, [0041]: “Transmission unit 111 and reception unit 112 are realized by beacon apparatus 17. Detection unit 113, acquisition unit 114, specifying unit 118, measurement unit 119, determining unit 120, prediction unit 121, and flight control unit 122 are realized by reading predetermined software (program) onto hardware such as processor 11 or memory 12, so that processor 11 performs calculation, and controlling communication using communication apparatus 14 and reading and/or writing of data with respect to memory 12 and storage 13.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, Claim 31 recites the limitation "the flight control unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if “the flight control unit” is referring to “the processor” as recited in line 2, OR if “the flight control unit” is different from and unrelated to “the processor”. For examination purposes, the Examiner has interpreted “the flight control unit” as “the processor” as recited in line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14, 21-23, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20180033318 A1), in view of Levy et al. (US 20160140851 A1), in view of Gong (WO 2016154942 A1) and herein after will be referred to as Yeh, Levy, and Gong respectively.

Regarding claim 11, Yeh teaches a flight control apparatus comprising: 
a detection unit configured to detect within a predetermined range of an air vehicle another air vehicle (Fig. 6 processor(s); [0027] Possible obstacles having a flight path within a threshold distance of the flight path of the vehicle 100 can be flagged as a possible collision; Fig. 2 air vehicle 100 and another air vehicle 204); 
a specifying unit configured to specify a type of the detected other air vehicle (Fig. 6 processor(s); [0020] In particular implementations, once a collision is predicted, the unmanned aerial vehicle can determine if the obstacle is cooperative; Fig. 4 specify if obstacle is cooperative/not cooperative step 408);
a determining unit configured to determine a possibility that the air vehicle and the other air vehicle will collide, based on an attribute relating to movement of the other air vehicle; and (Fig. 6 processor(s); [0027] [i]f the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision)
a flight control unit configured to, when it is determined that there is the possibility of collision, perform collision avoidance control to avoid collision with the other air vehicle by controlling flight of the air vehicle according to the specified type; and (Fig. 6 computing device(s); Fig. 4 if obstacle is not cooperative, control the unmanned aerial vehicle to perform an avoidance maneuver step  410; Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506)
wherein the flight control unit performs the collision avoidance control when the specified type is a second type to which the other air vehicle belongs Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506).
Yeh does not explicitly disclose that the other air vehicle is “under predetermined management and flies in accordance with a flight plan”. 
However, in the same field of endeavor, Levy discloses performing collision avoidance control when the other air vehicle is “under predetermined management and flies in accordance with a flight plan” ([0171] [t]he drone is provided by the central server, with collision avoidance assistance to avoid mid-air collision with other drones. The collision avoidance may be executed in conjunction with the flight analysis (e.g., block 406 of FIG. 4) as part of the flight path approval and/or generation process; [0172] The server may receive flight plans of drones, current location of drones, and/or expected location of drones, within the air space. The server analyzes the data to identify a risk of collision between two or more of the drones, for example, due to a crossover of flight paths, and/or a faster drone travelling behind a slower drone; [0173] [t]he server triggers an adjustment of the one, some, or all of the flight plans of the at risk drones, to reduce or prevent the risk of collision. For example, a new route is calculated for one or both drones to avoid the risk of collision).
In Levy, Examiner interprets the limitation that an air vehicle is “under predetermined management” corresponds to the drone(s) being controlled “under a central server” (Levy [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Yeh to incorporate the teachings of Levy to include the other air vehicle is “under predetermined management and flies in accordance with a flight plan”, because doing so assists the drone(s) with navigation control (Levy [0044-0045]).
Yeh, in view of Levy does not explicitly disclose: wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level.
However, in the same field of endeavor, Gong teaches wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level ([0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the functions of the flight control unit as taught by Yeh, in view of Levy to incorporate the teachings of Gong to include wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level for the motivation of allowing more important UAVs to maintain their flight plans by letting the lower priority UAV take evasive action.

Regarding claim 12, Yeh, as modified (see rejection of claim 11), teaches the flight control apparatus according to claim 11.
 Yeh also teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Fig. 6 processor(s); Fig. 4 step 406 determine, by the one or more processors, that the possible obstacle will cause a collision with the unmanned aerial vehicle based on the predicted path; [0026] The sensors can determine a position, velocity, and/or acceleration of an obstacle at a number of times), 
wherein when a predetermined condition is satisfied (Fig. 4 determine when the possible obstacle is cooperative step 408 – condition NO), the specifying unit specifies a first type as the type of the other air vehicle to which the other vehicle belongs if the other air vehicle is not under the predetermined management ([0025] The non-cooperative obstacle 202 can be any obstacle capable of being detected by the one or more non-cooperative sensors, such as a bird, a weather balloon, an unmanned aerial vehicle, etc.; see Examiner Note below),
In Yeh, Examiner interprets a non-cooperative other air vehicle is not “under predetermined management” because a non-cooperative other air vehicle that does not exchange communications would be considered not under the predetermined management. 
Yeh also teaches when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the first type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle (Fig. 4 step 410 control the unmanned aerial vehicle to perform an avoidance maneuver; [0032] For example, if the possible obstacle is projected to hit the unmanned aerial vehicle on the right wing, the unmanned aerial vehicle can roll clockwise or counterclockwise, turn left, and/or increase or decrease elevation).

Regarding claim 14, Yeh, as modified, teaches the flight control apparatus according to claim 12. 
Yeh also teaches wherein the predetermined condition includes a condition that an identification signal is not received from the other air vehicle (see rejection of claim 12 - Fig. 4 determine when the possible obstacle is cooperative step 408 – condition NO).  

Regarding claim 21, Yeh, as modified, teaches the flight control apparatus according to claim 11.
Yeh, also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle (Fig. 6 processor(s); [0027] FIG. 3 depicts an example model constructed by an example modeling system. In an aspect, the modeling system can construct a 3-D model and use the information obtained by the sensors to construct predicted flight paths of the possible obstacles 302, 304 within the 3-D model. […] if the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision; Fig. 4 control unmanned aerial vehicle to perform an avoidance maneuver).

Regarding claim 22, Yeh, as modified, teaches the flight control apparatus according to claim 12.
Yeh, also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle (Fig. 6 processor(s); [0027] FIG. 3 depicts an example model constructed by an example modeling system. In an aspect, the modeling system can construct a 3-D model and use the information obtained by the sensors to construct predicted flight paths of the possible obstacles 302, 304 within the 3-D model. […] if the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision; Fig. 4 control unmanned aerial vehicle to perform an avoidance maneuver).

Regarding claim 23, Yeh, as modified, teaches the flight control apparatus according to claim 14.
Yeh, also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle (Fig. 6 processor(s); [0027] FIG. 3 depicts an example model constructed by an example modeling system. In an aspect, the modeling system can construct a 3-D model and use the information obtained by the sensors to construct predicted flight paths of the possible obstacles 302, 304 within the 3-D model. […] if the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision; Fig. 4 control unmanned aerial vehicle to perform an avoidance maneuver).

Regarding claim 30, Yeh teaches a flight control system comprising: 
a detection unit configured to detect within a predetermined range of an air vehicle another air vehicle (Fig. 6 processor(s); [0027] Possible obstacles having a flight path within a threshold distance of the flight path of the vehicle 100 can be flagged as a possible collision; Fig. 2 air vehicle 100 and another air vehicle 204); 
a specifying unit configured to specify a type of the detected other air vehicle (Fig. 6 processor(s); [0020] In particular implementations, once a collision is predicted, the unmanned aerial vehicle can determine if the obstacle is cooperative; Fig. 4 specify if obstacle is cooperative/not cooperative step 408);
a determining unit configured to determine a possibility that the air vehicle and the other air vehicle will collide, based on an attribute relating to movement of the other air vehicle; and (Fig. 6 processor(s); [0027] [i]f the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision)
a flight control unit configured to, when it is determined that there is the possibility of collision, perform collision avoidance control to avoid collision with the other air vehicle by controlling flight of the air vehicle according to the specified type; and (Fig. 6 computing device(s); Fig. 4 if obstacle is not cooperative, control the unmanned aerial vehicle to perform an avoidance maneuver step  410; Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506)
wherein the flight control unit performs the collision avoidance control when the specified type is a second type to which the other air vehicle belongs Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506).
Yeh does not explicitly disclose that the other air vehicle is “under predetermined management and flies in accordance with a flight plan”. 
However, in the same field of endeavor, Levy discloses performing collision avoidance control when the other air vehicle is “under predetermined management and flies in accordance with a flight plan” ([0171] [t]he drone is provided by the central server, with collision avoidance assistance to avoid mid-air collision with other drones. The collision avoidance may be executed in conjunction with the flight analysis (e.g., block 406 of FIG. 4) as part of the flight path approval and/or generation process; [0172] The server may receive flight plans of drones, current location of drones, and/or expected location of drones, within the air space. The server analyzes the data to identify a risk of collision between two or more of the drones, for example, due to a crossover of flight paths, and/or a faster drone travelling behind a slower drone; [0173] [t]he server triggers an adjustment of the one, some, or all of the flight plans of the at risk drones, to reduce or prevent the risk of collision. For example, a new route is calculated for one or both drones to avoid the risk of collision).
In Levy, Examiner interprets the limitation that an air vehicle is “under predetermined management” corresponds to the drone(s) being controlled “under a central server” (Levy [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Yeh to incorporate the teachings of Levy to include the other air vehicle is “under predetermined management and flies in accordance with a flight plan”, because doing so assists the drone(s) with navigation control (Levy [0044-0045]).
Yeh, in view of Levy does not explicitly disclose: wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level.
However, in the same field of endeavor, Gong teaches wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level ([0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the functions of the flight control unit as taught by Yeh, in view of Levy to incorporate the teachings of Gong to include wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level for the motivation of allowing more important UAVs to maintain their flight plans by letting the lower priority UAV take evasive action.

Regarding claim 31, Yeh teaches a flight control apparatus comprising: 
	a processor configured to (Fig. 6 processor(s)):
detect within a predetermined range of an air vehicle another air vehicle (Fig. 6 processor(s); [0027] Possible obstacles having a flight path within a threshold distance of the flight path of the vehicle 100 can be flagged as a possible collision; Fig. 2 air vehicle 100 and another air vehicle 204); 
specify a type of the detected other air vehicle (Fig. 6 processor(s); [0020] In particular implementations, once a collision is predicted, the unmanned aerial vehicle can determine if the obstacle is cooperative; Fig. 4 specify if obstacle is cooperative/not cooperative step 408);
determine a possibility that the air vehicle and the other air vehicle will collide, based on an attribute relating to movement of the other air vehicle; and (Fig. 6 processor(s); [0027] [i]f the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision)
when it is determined that there is the possibility of collision, perform collision avoidance control to avoid collision with the other air vehicle by controlling flight of the air vehicle according to the specified type; and (Fig. 6 computing device(s); Fig. 4 if obstacle is not cooperative, control the unmanned aerial vehicle to perform an avoidance maneuver step  410; Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506)
wherein the flight control unit performs the collision avoidance control when the specified type is a second type to which the other air vehicle belongs Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506).
Yeh does not explicitly disclose that the other air vehicle is “under predetermined management and flies in accordance with a flight plan”. 
However, in the same field of endeavor, Levy discloses performing collision avoidance control when the other air vehicle is “under predetermined management and flies in accordance with a flight plan” ([0171] [t]he drone is provided by the central server, with collision avoidance assistance to avoid mid-air collision with other drones. The collision avoidance may be executed in conjunction with the flight analysis (e.g., block 406 of FIG. 4) as part of the flight path approval and/or generation process; [0172] The server may receive flight plans of drones, current location of drones, and/or expected location of drones, within the air space. The server analyzes the data to identify a risk of collision between two or more of the drones, for example, due to a crossover of flight paths, and/or a faster drone travelling behind a slower drone; [0173] [t]he server triggers an adjustment of the one, some, or all of the flight plans of the at risk drones, to reduce or prevent the risk of collision. For example, a new route is calculated for one or both drones to avoid the risk of collision).
In Levy, Examiner interprets the limitation that an air vehicle is “under predetermined management” corresponds to the drone(s) being controlled “under a central server” (Levy [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Yeh to incorporate the teachings of Levy to include the other air vehicle is “under predetermined management and flies in accordance with a flight plan”, because doing so assists the drone(s) with navigation control (Levy [0044-0045]).
Yeh, in view of Levy does not explicitly disclose: wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level.
However, in the same field of endeavor, Gong teaches wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level ([0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the functions of the flight control unit as taught by Yeh, in view of Levy to incorporate the teachings of Gong to include wherein the flight control unit performs the collision avoidance control when […] the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level, and wherein the flight control unit does not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level for the motivation of allowing more important UAVs to maintain their flight plans by letting the lower priority UAV take evasive action.

Claims 13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Levy, in view of Gong, in further view of Plawecki (US 9847034 B1) and herein after will be referred to as Plawecki.

Regarding claim 13, Yeh, as modified, teaches the flight control apparatus according to claim 12. 
Yeh also teaches wherein the flight control unit controls the flight of the air vehicle in accordance with a first flight plan in which a flight path 0022] The FMS 104 can create a flight path for the vehicle 100 based on a destination and a current location).
Yeh does not explicitly teach “a flight period of the air vehicle” in the first flight plan. 
However, Gong teaches that a flight plan can have a flight period of the air vehicle described ([0130] the flight regulation modules may generate or suggest a set of flight plans that may meet the one or more parameters while complying with the set of flight regulations. Examples of parameters or goals for a UAV mission may include a destination, one or more waypoints, timing requirements (e.g., overall time limit, time to be at certain locations), maximum speeds, maximum accelerations, type of data to be collected, type of image to be captured, any other parameter or goal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight plan as taught by modified Yeh to incorporate Gong to include in which a flight period of the air vehicle is described, because doing so provides additional parameters/goals for the flight plan in the form of timing requirements. 
Yeh, as modified, does not explicitly teach: the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus, a second flight plan in which a flight path and a flight period of the other air vehicle are described.
However, Plawecki teaches the flight control apparatus (Fig. 1 aircraft 12) further includes an acquisition unit configured to acquire (Fig. 1 aircraft ADS-B communication system 18), from a server apparatus (Fig. 1 ATC system 14) a second flight plan in which a flight path col 8 ln.36-40 predicted, or likely path can also be informed by position-informing or course-informing signals from the non-cooperative aircraft, air traffic control, or a remote aircraft control station, whether transmitted over ADS-B channel(s)…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Yeh to incorporate the teachings of Plawecki to include the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus, a second flight plan in which a flight path of the other air vehicle is described, because doing so helps in performing flight control for avoiding a collision with another unmanned aerial vehicle by avoiding the flight path of the other UAV.
Yeh, as modified, does not explicitly teach that the second flight plan describes a flight period of the other air vehicle.
However, Gong teaches that a flight plan can have a flight period of the air vehicle described ([0130] the flight regulation modules may generate or suggest a set of flight plans that may meet the one or more parameters while complying with the set of flight regulations. Examples of parameters or goals for a UAV mission may include a destination, one or more waypoints, timing requirements (e.g., overall time limit, time to be at certain locations), maximum speeds, maximum accelerations, type of data to be collected, type of image to be captured, any other parameter or goal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flight plan as taught by modified Yeh to incorporate Gong to include a flight period of the other air vehicle, because doing so provides additional parameters/goals for the flight plan in the form of timing requirements. 
Yeh, as modified, does not explicitly teach: a priority level of a flight purpose in the second flight plan.
However, Gong also teaches a priority level of a flight purpose in a flight plan (Fig. 31 shows each geo-fencing device (UAVs) with different priorities; [0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action), 
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flight plan taught by modified Yeh to incorporate Gong to include a priority level of a flight purpose in the second flight plan, for the motivation of allowing more important UAVs to maintain their flight plans and letting the lower priority UAV take evasive action.
Yeh, as modified, further teaches: the specifying unit specifies the second type as the type of the other air vehicle when the second flight plan and the priority level are acquired (Yeh Fig. 5 specify as cooperative), 
when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the second type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan (Yeh Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506; Gong [0904]).

Regarding claim 15, Yeh, as modified, teaches the flight control apparatus according to claim 11. 
Yeh also teaches wherein the flight control unit controls the flight of the air vehicle in accordance with a first flight plan in which a flight path 0022] The FMS 104 can create a flight path for the vehicle 100 based on a destination and a current location).
Yeh does not explicitly teach “a flight period of the air vehicle” in the first flight plan. 
However, Gong teaches that a flight plan can have a flight period of the air vehicle described ([0130] the flight regulation modules may generate or suggest a set of flight plans that may meet the one or more parameters while complying with the set of flight regulations. Examples of parameters or goals for a UAV mission may include a destination, one or more waypoints, timing requirements (e.g., overall time limit, time to be at certain locations), maximum speeds, maximum accelerations, type of data to be collected, type of image to be captured, any other parameter or goal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight plan as taught by modified Yeh to incorporate Gong to include in which a flight period of the air vehicle is described, because doing so provides additional parameters/goals for the flight plan in the form of timing requirements. 
Yeh, as modified, does not explicitly teach: the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus, a second flight plan in which a flight path and a flight period of the other air vehicle are described.
However, Plawecki teaches the flight control apparatus (Fig. 1 aircraft 12) further includes an acquisition unit configured to acquire (Fig. 1 aircraft ADS-B communication system 18), from a server apparatus (Fig. 1 ATC system 14) a second flight plan in which a flight path col 8 ln.36-40 predicted, or likely path can also be informed by position-informing or course-informing signals from the non-cooperative aircraft, air traffic control, or a remote aircraft control station, whether transmitted over ADS-B channel(s)…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Yeh to incorporate the teachings of Plawecki to include the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus, a second flight plan in which a flight path of the other air vehicle is described, because doing so helps in performing flight control for avoiding a collision with another unmanned aerial vehicle by avoiding the flight path of the other UAV.
Yeh, as modified, does not explicitly teach that the second flight plan describes a flight period of the other air vehicle.
However, Gong teaches that a flight plan can have a flight period of the air vehicle described ([0130] the flight regulation modules may generate or suggest a set of flight plans that may meet the one or more parameters while complying with the set of flight regulations. Examples of parameters or goals for a UAV mission may include a destination, one or more waypoints, timing requirements (e.g., overall time limit, time to be at certain locations), maximum speeds, maximum accelerations, type of data to be collected, type of image to be captured, any other parameter or goal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flight plan as taught by modified Yeh to incorporate Gong to include a flight period of the other air vehicle, because doing so provides additional parameters/goals for the flight plan in the form of timing requirements. 
Yeh, as modified, does not explicitly teach: a priority level of a flight purpose in the second flight plan.
However, Gong also teaches a priority level of a flight purpose in a flight plan (Fig. 31 shows each geo-fencing device (UAVs) with different priorities; [0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action), 
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flight plan taught by modified Yeh to incorporate Gong to include a priority level of a flight purpose in the second flight plan, for the motivation of allowing more important UAVs to maintain their flight plans and letting the lower priority UAV take evasive action.
Yeh, as modified, further teaches: the specifying unit specifies the second type as the type of the other air vehicle when the second flight plan and the priority level are acquired (Yeh Fig. 5 specify as cooperative), 
when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the second type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan (Yeh Fig. 5 if obstacle is cooperative, negotiate step 504 or control the aerial vehicle to perform an avoidance maneuver step 506; Gong [0904]).

Regarding claim 24, Yeh, as modified, teaches the flight control apparatus according to claim 15.
Yeh, also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle (Fig. 6 processor(s); [0027] FIG. 3 depicts an example model constructed by an example modeling system. In an aspect, the modeling system can construct a 3-D model and use the information obtained by the sensors to construct predicted flight paths of the possible obstacles 302, 304 within the 3-D model. […] if the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision; Fig. 4 control unmanned aerial vehicle to perform an avoidance maneuver).


Claims 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Levy, in view of Gong, in view of Plawecki, in further view of Trundle et al. (US 20170092138 A1) and herein after will be referred to as Trundle.

Regarding claim 16, Yeh, as modified, teaches the flight control apparatus according to claim 15.
Yeh, as modified, does not explicitly teach further comprising: a reception unit configured to receive an identification signal from the other air vehicle, wherein the acquisition unit transmits the received identification signal to the server apparatus.  
However, Trundle teaches further comprising: a reception unit configured to receive an identification signal from the other air vehicle, wherein the acquisition unit transmits the received identification signal to the server apparatus (Fig. 1 drone detector 128 mounted on drone 170; [0035] a drone detector 128 may capture one or more signals associated with an unidentified drone device 170, and transmit the one or more signals to a server such as a monitoring application server (or central alarm station server) 150, which may generate a drone device signature, search a database of authorized drone device signatures, and determine whether the unidentified drone device 170 is an authorized or unauthorized drone device. Then, the server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device back to the drone detector 128. In some implementations, the drone detector 128 may communicate directly with the monitoring application server 150 using the network 140 and one or more wired, or wireless, communication links).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Trundle to include further comprising: a reception unit configured to receive an identification signal from the other air vehicle, wherein the acquisition unit transmits the received identification signal to the server apparatus, because doing so improves safety by allowing the server apparatus to check to see if the other air vehicle is an authorized or unauthorized air vehicle.

Regarding claim 17, Yeh, as modified, teaches the flight control apparatus according to claim 15.
Yeh, as modified, also teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Fig. 6 processor(s); Fig. 4 step 406 determine, by the one or more processors, that the possible obstacle will cause a collision with the unmanned aerial vehicle based on the predicted path ([0026] The sensors can determine a position, velocity, and/or acceleration of an obstacle at a number of times). 
Yeh, as modified, does not explicitly teach wherein the acquisition unit transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management.
However, Trundle teaches an acquisition device that transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management (Fig. 1 drone detector 128 mounted on drone 170; [0035] a drone detector 128 may capture one or more signals associated with an unidentified drone device 170, and transmit the one or more signals to a server such as a monitoring application server (or central alarm station server) 150, which may generate a drone device signature, search a database of authorized drone device signatures, and determine whether the unidentified drone device 170 is an authorized or unauthorized drone device. Then, the server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device back to the drone detector 128. In some implementations, the drone detector 128 may communicate directly with the monitoring application server 150 using the network 140 and one or more wired, or wireless, communication links)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Trundle to include wherein an acquisition device transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management, because doing so improves safety by checking to see if the other air vehicle is an authorized or unauthorized air vehicle.
Yeh, as modified, also teaches: the specifying unit specifies a first type as the type of the other air vehicle when a response indicating that the other air vehicle is not under the predetermined management is received from the server apparatus in response to the request (Trundle [0035] response specifies authorized or unauthorized drone), 
when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the first type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle (Yeh Fig. 4 determine when the possible obstacle is cooperative step 408 – condition NO; Yeh Fig. 4 step 410 control the unmanned aerial vehicle to perform an avoidance maneuver; Yeh [0032] For example, if the possible obstacle is projected to hit the unmanned aerial vehicle on the right wing, the unmanned aerial vehicle can roll clockwise or counterclockwise, turn left, and/or increase or decrease elevation).  

Regarding claim 18, Yeh, as modified, teaches the flight control apparatus according to claim 16.
Yeh, as modified, also teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Fig. 6 processor(s); Fig. 4 step 406 determine, by the one or more processors, that the possible obstacle will cause a collision with the unmanned aerial vehicle based on the predicted path ([0026] The sensors can determine a position, velocity, and/or acceleration of an obstacle at a number of times). 
Yeh, as modified, does not explicitly teach wherein the acquisition unit transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management.
However, Trundle teaches an acquisition device that transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management (Fig. 1 drone detector 128 mounted on drone 170; [0035] a drone detector 128 may capture one or more signals associated with an unidentified drone device 170, and transmit the one or more signals to a server such as a monitoring application server (or central alarm station server) 150, which may generate a drone device signature, search a database of authorized drone device signatures, and determine whether the unidentified drone device 170 is an authorized or unauthorized drone device. Then, the server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device back to the drone detector 128. In some implementations, the drone detector 128 may communicate directly with the monitoring application server 150 using the network 140 and one or more wired, or wireless, communication links)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Trundle to include wherein an acquisition device transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management, because doing so improves safety by checking to see if the other air vehicle is an authorized or unauthorized air vehicle.
Yeh, as modified, also teaches: the specifying unit specifies a first type as the type of the other air vehicle when a response indicating that the other air vehicle is not under the predetermined management is received from the server apparatus in response to the request (Trundle [0035] response specifies authorized or unauthorized drone), 
when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the first type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle (Yeh Fig. 4 determine when the possible obstacle is cooperative step 408 – condition NO; Yeh Fig. 4 step 410 control the unmanned aerial vehicle to perform an avoidance maneuver; Yeh [0032] For example, if the possible obstacle is projected to hit the unmanned aerial vehicle on the right wing, the unmanned aerial vehicle can roll clockwise or counterclockwise, turn left, and/or increase or decrease elevation).  

Regarding claim 25, Yeh, as modified, teaches the flight control apparatus according to claim 17.
Yeh, also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle (Fig. 6 processor(s); [0027] FIG. 3 depicts an example model constructed by an example modeling system. In an aspect, the modeling system can construct a 3-D model and use the information obtained by the sensors to construct predicted flight paths of the possible obstacles 302, 304 within the 3-D model. […] if the flight path of the vehicle 300 and a flight path of a possible obstacle 304 are projected to intersect, and the vehicle 100 is projected to pass through the intersection point within some threshold amount of time, such as 2 seconds before the possible obstacle, then there can be a possible collision; Fig. 4 control unmanned aerial vehicle to perform an avoidance maneuver).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Levy, in view of Gong, in further view of Yang et al. (US 20190317530 A1), in further view of Canoy (US 20170045894 A1) and herein after will be referred to as Yang and Canoy respectively.

Regarding claim 27, Yeh, as modified, teaches the flight control apparatus according to claim 11.
Yeh also teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle 0026] The sensors can determine a position, velocity, and/or acceleration of an obstacle at a number of times).
Yeh, as modified, does not explicitly teach at a predetermined time interval. 
However, Yang teaches at a predetermined time interval ([0079] The information of the object of interest may be provided on a periodic basis, in real-time, and/or in response to an event. The location and/or movement information may reflect the most up-to-date information about the object of interest).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Yang to include at a predetermined interval, because doing so updates the received information on a constant basis.
Yeh, as modified does not explicitly teach wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.  
However, Canoy teaches wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle ([0109] when determining that continuing to move toward the target landing bay in the same manner as defined by the flight plan could cause a collision (e.g., a calculated probability of colliding with other UAVs or other objects is above a safety threshold, etc.), the UAV may stop executing the instructions of the flight plan at least until the exception is no longer present.)
In Canoy, Examiner understands the other air vehicle must have moved “in another direction away from the air vehicle” for the exception to no longer be present (Canoy [0109]), allowing for the stopped air vehicle to resume flight.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Canoy to include wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle, because doing so prevents the UAV from colliding to another UAV.

Regarding claim 28, Yeh, as modified, teaches the flight control apparatus according to claim 12.
Yeh also teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle 0026] The sensors can determine a position, velocity, and/or acceleration of an obstacle at a number of times).
Yeh, as modified, does not explicitly teach at a predetermined time interval. 
However, Yang teaches at a predetermined time interval ([0079] The information of the object of interest may be provided on a periodic basis, in real-time, and/or in response to an event. The location and/or movement information may reflect the most up-to-date information about the object of interest).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Yang to include at a predetermined interval, because doing so updates the received information on a constant basis.
Yeh, as modified does not explicitly teach wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.  
However, Canoy teaches wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle ([0109] when determining that continuing to move toward the target landing bay in the same manner as defined by the flight plan could cause a collision (e.g., a calculated probability of colliding with other UAVs or other objects is above a safety threshold, etc.), the UAV may stop executing the instructions of the flight plan at least until the exception is no longer present.)
In Canoy, Examiner understands the other air vehicle must have moved “in another direction away from the air vehicle” for the exception to no longer be present (Canoy [0109]), allowing for the stopped air vehicle to resume flight.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Canoy to include wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle, because doing so prevents the UAV from colliding to another UAV.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Levy, in view of Gong, in view of Plawecki, in further view of Yang, and in further view of Canoy.

Regarding claim 29, Yeh, as modified, teaches the flight control apparatus according to claim 15.
Yeh also teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle 0026] The sensors can determine a position, velocity, and/or acceleration of an obstacle at a number of times).
Yeh, as modified, does not explicitly teach at a predetermined time interval. 
However, Yang teaches at a predetermined time interval ([0079] The information of the object of interest may be provided on a periodic basis, in real-time, and/or in response to an event. The location and/or movement information may reflect the most up-to-date information about the object of interest).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Yang to include at a predetermined interval, because doing so updates the received information on a constant basis.
Yeh, as modified does not explicitly teach wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.  
However, Canoy teaches wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle ([0109] when determining that continuing to move toward the target landing bay in the same manner as defined by the flight plan could cause a collision (e.g., a calculated probability of colliding with other UAVs or other objects is above a safety threshold, etc.), the UAV may stop executing the instructions of the flight plan at least until the exception is no longer present.)
In Canoy, Examiner understands the other air vehicle must have moved “in another direction away from the air vehicle” for the exception to no longer be present (Canoy [0109]), allowing for the stopped air vehicle to resume flight.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Yeh to incorporate Canoy to include wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle, because doing so prevents the UAV from colliding to another UAV.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180307907A1: Ichihara discloses a system for identifying an unmanned moving object to determine if it is part of the management server
“Negotiation-Based Approach to Unmanned Aerial Vehicles”: D. Sislak et al. discloses a framework for agent based aircraft deconfliction mechanism to enable efficient airspace use by various UAVs during coalition operations - Non-cooperative and utility-based deconfliction approaches are also discussed.
“Agent-Based Multi-Layer Collision Avoidance to Unmanned Aerial Vehicles”: D Sislak et al. discloses both cooperative and non-cooperative collision avoidance methods.
US 20210358311 A1: Tantardini et al. discloses as supporting evidence that a non-coooperative air vehicle cannot communicate with the server as “when the DronAssistant detects the non-collaborative obstacle, not available in DronATC database or VATCs servers, it triggers the non-cooperative obstacle communication” (Tartardini [0077]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661